Motion Granted; Reversed and Remanded and Memorandum Opinion filed
December 2, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00298-CV


                          PAUL B. ROSEN, Appellant

                                         V.

        PETERSON NEW TERRITORY INVESTORS, LP, Appellee

                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-266793


                          MEMORANDUM OPINION

      This is an appeal from an order for sanctions signed January 21, 2021, and
the amended final judgment signed March 3, 2021. On November 1, 2021, the
parties filed an agreed motion to set aside the trial court’s judgment without regard
to the merits and remand the cause to the trial court for rendition of judgment in
accordance with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)B). The
motion is granted.

      We reverse the trial court’s judgment and remand the case for further
proceedings consistent with this opinion. See Tex. R. App. P. 43.2(d).



                                  PER CURIAM



Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                         2